Citation Nr: 1204293	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-31 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for spinal stenosis of the lumbar spine.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a November 2007 rating decision the RO that denied service connection for right ear hearing loss.  Then in a September 2009 rating decision the RO granted service connection for spinal stenosis of the lumbar spine and assigned that an initial disability rating of 20 percent, effective from July 25, 2007.  

In a May 2010 rating decision the RO denied entitlement to a TDIU; however, the Veteran did not initiate an appeal from that rating decision.  Nevertheless, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  As discussed in the Remand below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

In the May 2010 rating decision the RO also denied service connection for a left leg condition, for which the Veteran did not appeal.  Notably, in the decision below the Board addresses lower extremities neurologic abnormalities associated with the service-connected low back disability. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in November 2011.  

The issues of entitlement to service connection for right ear hearing loss and for tinnitus, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's spinal stenosis of the lumbar spine, in light of the Veteran's pain and corresponding functional impairment, is productive of limitation of flexion to 30 degrees; and there is no evidence of favorable ankylosis of the thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome requiring bed rest having a total duration of at least four weeks during any prior 12 month period.

2.  The Veteran's spinal stenosis of the lumbar spine has been productive of neurologic impairment of the right lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's spinal stenosis of the lumbar spine has been productive of neurologic impairment of the left lower extremity that results in disability analogous to no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for spinal stenosis of the lumbar spine have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011). 

2.  The criteria for a separate 10 percent disability rating for right lower extremity radiculopathy associated with low back disability, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for a separate 20 percent disability rating for left lower extremity radiculopathy associated with low back disability, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Generally, a claimant for a higher disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  

However, as noted below, the Veteran and his representative explicitly stated during the November 2011 Board hearing that a grant of a 40 percent disability rating for spinal stenosis of the lumbar spine, along with grants of 20 and 10 percent disabilitiy ratings for neurologic abnormalities of the left and right lower extremities, respectively, associated with the service-connected spinal stenosis of the lumbar spine, would satisfy his appeal with respect to the low back disability rating claim. 

In this decision, the Board grants these respective disability ratings of 40, 20 and 10 percent, for the Veteran's (1) spinal stenosis of the lumbar spine, (2) left lower extremity radiculopathy associated with low back disability, and (3) right lower extremity radiculopathy associated with low back disability.  Accordingly, the awards below constitute a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  Merits of the Disability Rating Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating- "staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007) (Even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

The Veteran's statements and testimony describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The designated code for vertebral fracture disability is Diagnostic Code 5235.

The RO has evaluated the appealed disability rating under rating criteria for evaluating the musculoskeletal system.  Under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  
 
The Veteran's service-connected spinal stenosis of the lumbar spine, is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5238, the code for evaluating spinal stenosis.  Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks a disability rating in excess of the 20 percent initial disability rating in effect for his spinal stenosis of the lumbar spine.  There are no other separate disability ratings in effect for any associated neurologic impairment.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal for a disability rating in excess of 20 percent currently in effect for the lumbar strain, chronic active myositis and strain.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the lumbar strain, chronic active myositis and strain.  The Board has reviewed the pertinent competent evidence of record including VA and private treatment records, and the report of a VA examination in August 2009.  The treatment records do not contain evidence materially inconsistent with the evidence contained in the VA examination report.



1.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

The evidence does not show incapacitating episodes to any extent that would warrant an evaluation in excess of the existing 20 percent on the basis of incapacitating episodes.  The evidence does not show that for any part of the appeal that there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the any prior 12 month period.  

That is, there is no evidence of such period length of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

Notably, during the August 2009 VA examination, the Veteran reported that he had not had incapacitating episodes involving his spinal condition.  None of the evidence otherwise on file shows that the Veteran has had any significant incapacitating episodes, and none of the evidence indicates that he had any episodes having a total duration of at least four weeks during the any prior 12 month period.   

Thus, an evaluation in excess of the 20 percent rating in effect for the lumbosacral spine disability is not warranted at any time during the appeal period on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

2.  Musculoskeletal Low Back Disability Evaluation Based on Range of Motion

The Board has reviewed the pertinent competent evidence of record.  After affording the Veteran the benefit of any remaining doubt to his favor, and after considering the degree of additional limitation of motion due to functional loss involving such factors as painful motion, fatigue, and weakness, the Board finds that a 40 percent disability rating and no more is warranted for the low back disability.  

A January 2009 VA consultation report shows that the Veteran reported taking Vicodin without relief.  The Veteran was limited with all functional movements including standing, walking, bending, twisting, lifting, and transfers of sitting to standing and getting out of bed.  The Veteran reported wearing a back brace except to sleep.  He reported that his pain was constant and 9/10.   

The January 2009 VA consultation report shows that an MRI of the lumbar spine showed that at L3/L4 there was a disc bulge; spinal canal was patent; and there were degenerative changes in the facets.  There was mild bilateral neural foraminal stenosis.  At L4/L5 there was a large disc bulge with superimposed central protrusion and large annular tear.  There was moderate to severe spinal canal stenosis with the thecal sac measuring 4 mm.  Range of motion for flexion of the lumbar spine was noted to be "25%".  This finding may, however, indicate a range of motion of 25 degrees, given findings discussed below from an October 2011 private evaluation.  

The January 2009 VA consultation report contains an impression as follows.  The Veteran had a diagnosis of spinal stenosis, and was clearly in a great deal of pain.  He had severe stenosis.  He had decreased lumbar range of motion in all planes with increased pain in the lumbar region.  He had chronic low back pain with left lower extremity radiculopathy that had led to disuse muscle atrophy on the left lower extremity.  Strength in the left lower extremity was weaker than in the right lower extremity.  The Veteran had increased functional limitations due to increased pain, and decreased range of motion and strength.

At a VA examination in August 2009, the Veteran reported complaints of a progressive worsening of symptoms with increased frequency.  He reported having sharp pain with radiating burning pain on the left side and numbness/tingling on the left side of the knee.   Notably, the findings from the VA examination of August 2009 are in essence consistent with the remainder of the clinical record.  Those findings from the examination clearly shows evidence of degenerative disc disease at L4-L5, and (CT evidence) of L4/L5 moderate to severe spinal canal stenosis with presumed thecal sac/nerve root compression and no significant spinal canal stenosis.    

The August 2009 VA examination report shows that the range of motion for flexion of the thoracolumbar spine was from zero to 40 degrees.  At that time the examiner made findings that there was objective evidence of pain on active range of motion and also following repetitive motions.

The report of an October 2011 private evaluation shows that the Veteran reported having constant sharp ache across the lower back rated 9/10.  He reported that he had had multiple episodes of flare-ups to 10/10 necessitating bed rest for at least a day.  He reported that he could only walk one quarter of a block before having to stop and sit down.  He could only lift and carry up to 10 pounds.  On range of motion study, the Veteran could forward flex the lumbar spine to 25 degrees.  The examiner noted that flexion to 90 degrees was a normal range of such motion.

Based on the foregoing and given the Veteran's recent competent report of constant severe pain, the Board finds that after consideration of the additional functional loss due to that pain and other factors, the Veteran's low back condition is productive of forward flexion of the thoracolumbar spine effectively limited to 30 degrees or less.  Notably, at the most recent measurement of lumbar flexion, the private provider measured forward flexion to be to 25 degrees.  Based on these findings, a disability rating of 40 percent is warranted under the General Rating Formula for Diseases and Injuries of the Spine, particularly in light of the objective findings of pain on motion throughout the limited range of the lumbar motion.  There is no significant variance in findings on consideration of the totality of the competent medical evidence on file.  

In sum, review of the totality of the competent medical evidence on file regarding the Veteran's low back symptomatology, and after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's spinal stenosis of the lumbar spine is productive of forward flexion of the thoracolumbar spine limited to 30 degrees.  Based on such evidence, the Board finds that the Veteran's symptoms, especially during flare-ups, most closely approximate the rating criteria required for a 40 percent disability rating throughout the course of the entire period on appeal and since July 25, 2007.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, the evidence does not demonstrate that the symptoms are productive of unfavorable ankylosis of the entire thoracolumbar spine so as to warrant assigning the disability a 50 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The evidence does not show any indication of any ankylosis of the thoracolumbar spine.  

3.  Associated Lower Extremities Neurologic Symptoms

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2011).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2011).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

The report of a January 2009 VA EMG study shows that the Veteran reported in part complaints of left lower extremity numbness and back pain.  The report contains an impression of normal study; with no electrodiagnostic evidence of a neuropathy or radiculopathy in the left lower extremity. 

A January 2009 VA treatment record contains an assessment that includes chronic low back pain with left lower extremity radiculopathy that led to disuse muscle atrophy on the left lower extremity.  The strength was weaker than on the right side.  The report of a February 2009 VA consultation contains an assessment that the Veteran had chronic low back pain and L4/5 radiculopathy; MRI shows lumbar spondylosis, desiccated L4/5 disk, herniation and thecal nerve root compression. 

At the August 2009 VA examination, the Veteran reported complaints of radiating burning pain on  the left side, with numbness and tingling on the left side of the knee.  The examiner made findings that the EMG findings were negative as of January 2009, but that examination findings were suggestive of radiculopathy.

The report of an October 2011 private evaluation contains an assessment that included in part that the Veteran had left lower extremity radiculopathy.  In this regard, the examiner found that the Veteran had severe nerve root compression, and had decreased reflexes in the left lower extremity and decreased sensation to pinprick and brush.  The examiner linked the left lower extremity radiculopathy as associated with the service-connected spinal stenosis of the lumbar spine.

At the November 2011 Travel Board hearing, the Veteran reported pain radiating down both of his legs, but worse on the left than the right side.  He testified essentially that the left lower extremity had symptoms that were moderate in severity, and that the right lower extremity had symptoms that were mildly disabling. 

The Veteran is competent to provide evidence regarding the similar symptoms in the left and right lower extremities, and as to the level of severity of pain he perceives in each lower extremity. 38 C.F.R. § 3.159(a)(2).

Giving the Veteran the benefit of the doubt, the Board finds that the competent evidence of record warrants a 20 percent disability rating for the left lower extremity and a 10 percent disability rating for the right lower extremity, for radiculopathy in each lower extremity associated with the low back disability, reflecting symptoms productive of mild and moderate incomplete paralysis, respectively.  See 38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  

The Board also finds that the preponderance of the evidence is against granting separate disability ratings higher than 20 and 10 percent, for the left and right lower extremities, respectively, for neurologic manifestations associated with the spinal stenosis of the lumbar spine.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  
 
The lay and medical evidence as discussed above does not show that the impairment of the left lower extremity is productive of more than moderate incomplete paralysis of the sciatic nerve, or that impairment of the right lower extremity is productive of more than mild incomplete paralysis of the sciatic nerve.  

The evidence overall shows that the condition of the left lower extremity is productive of findings of numbness and pain, and some weakness, though estimated to be normal.  The evidence overall shows that the condition of the right lower extremity is productive of findings of numbness and paresthesias, which is wholly sensory; but not productive of leg or foot weakness or organic changes.  Thus, the evidence does not show that the left and right lower extremity neurologic abnormalities show more than moderate and mild impairment, respectively; and thus neither disability warrants a higher evaluation than the 20 and 10 percent granted here respectively for the left and right lower extremities.   

4.  Other Associated Objective Neurologic Abnormalities

The competent evidence does not show, and the Veteran denies having, any other associated objective neurologic abnormalities associated with the low back disability, so as to warrant a separate evaluation on that account.  This is explicitly addressed in the August 2009 VA examination report, which found no urinary or fecal abnormalities.

C.  Conclusions

As to the grants here, in light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  However, because the Veteran's low back symptoms and left and right lower extremity symptoms remained relatively constant throughout the course of the appeal and at no point were more disabling than reflected by the evaluations granted here, the Board finds that disability ratings assigned above are warranted for the entire period of service connection.  See Fenderson supra; Hart supra.  As such any additional staged ratings are not warranted for that disability.  Finally, as the 40 percent, 10 percent and 20 percent evaluations constitute a complete grant of the benefit sought on appeal, extra-schedular consideration under 38 C.F.R. § 3.321 is not necessary.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 40 percent for spinal stenosis of the lumbar spine from July 25, 2007, is granted. 

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of 10 percent, but no more, for right lower extremity radiculopathy associated with spinal stenosis of the lumbar spine from July 25, 2007, is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of 20 percent, but no more, for left lower extremity radiculopathy associated with spinal stenosis of the lumbar spine from July 25, 2007, is granted. 


REMAND

A remand is necessary for the following reasons.  First, the Veteran asserts entitlement to service connection for right ear hearing loss.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

With audiological examinations, the threshold for normal hearing is from 0 decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  

No hearing loss as defined by VA under 38 C.F.R. § 3.385 was shown during the Veteran's active service.  However, pursuant to 38 C.F.R. § 3.303(d), and the Court's holding in Hensley, service connection may still be established for hearing loss if it is shown that the current hearing loss is related to service.  The Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation if he has a hearing loss otherwise shown to have begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran was afforded an examination of his claimed right ear hearing loss by VA in August 2009.  The report of that examination shows that the Veteran's impaired hearing of the right ear meets the regulatory criteria to be considered a disability under 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007).  

In the report of that examination, the examiner provided an opinion regarding the likelihood that the Veteran's right ear hearing loss was caused by or the result of noise exposure in service.  The examiner opined that the hearing loss was "less likely as not (less than 50/50 probability) caused by or the result of noise exposure in the service."  In other words, the opinion was that it was unlikely that noise exposure in service caused or resulted in the hearing loss.  The rationale given for that opinion, however, shows that the opinion was made on the basis of an incorrect premise as to the basis on which service connection may be granted.  The rationale provided for the opinion was that there was no evidence of hearing loss at the time of discharge from service and there was no evidence to support a late onset of noise induced hearing loss.

However, as noted above, the Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation if he has a hearing loss otherwise shown to have begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The law generally provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, a remand is necessary to obtain an opinion on whether the Veteran's present hearing loss is etiologically related to service, even though a hearing loss in service did not meet the criteria of 38 C.F.R. § 3.385 at separation.  

Second, at the November 2011 Travel Board hearing, the Veteran's representative noted that a physician who examined the Veteran opined that he could not perform substantial gainful activity and was unemployable because of the service-connected low back disability and associated left lower extremity radiculopathy.  Review of the October 2011 report of that evaluation confirms the opinion of that examiner.  

The record as reflected in the Travel Board hearing transcript reflects that the Veteran last worked in 2007 and receives disability benefits from the Social Security Administration (SSA).  To date, VA has not obtained the SSA determination or the medical records on which the determination was made.  Because the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal. 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to obtain those SSA records.

In any event, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence suggests that the Veteran may be unemployed due, at least in part if not altogether, to symptoms of his service-connected disabilities, including the low back disability on appeal.  Further development, however, is necessary for an appropriate adjudication of the TDIU aspect of such claim.  Because entitlement to a TDIU is part of the Veteran's rating claim, the proper remedy here is to remand the TDIU issue for all required development and adjudication.  

Here, in of this decision, in which the Board finds that separate 40 percent, 10 percent and 20 percent ratings are warranted for the Veteran's low back disability and the lower extremities symptoms, his combined disability is 60 percent.  Thus, his disabilities satisfy the criteria set forth in 38 C.F.R. § 4.16(a) (2011).  The Board finds that pursuant to VA's duty to assist VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Soliciting such an opinion is necessary to adjudicate this claim.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice, obtaining any pertinent outstanding treatment records, and obtaining a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  After all appropriate development has been completed the Veteran's TDIU claim should be adjudicated based on all evidence of record.  

In relation to the TDIU claim, the Veteran testified in November 2011 and raised a claim of entitlement to service connection for tinnitus.  The RO has not adjudicated that claim.  The claim for TDIU is inextricably intertwined with the Veteran's unadjudicated claim for service connection for tinnitus, because the adjudication of the service connection claim may impact the outcome of the adjudication of the TDIU claim.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, resolution of the TDIU claim at present would be premature as the TDIU claim cannot be rendered until the other issue has been considered.  Id.  A determination regarding the TDIU claim must be adjudicated in connection with the RO's adjudication of the claim for service connection for tinnitus.  

Finally, prior to any examination, any outstanding treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010) that includes an explanation as to the information or evidence needed to establish a claim of service connection for tinnitus and to a TDIU.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims folders.

3.  Obtain any medical records at the Social Security Administration (SSA) associated with the Veteran's claim for benefits from SSA.

4.  Notify the Veteran that he may submit statements from him and others describing fully the onset and/or chronicity of his hearing loss and tinnitus and the symptoms and impairment resulting from his service-connected disabilities, and the impact of all of his service-connected disabilities on his ability or inability to work.  

5.  After completion of the above development, send the Veteran's claims folder to the examiner who conducted the August 2009 VA audiology examination (or a suitable substitute if this individual is unavailable) for an addendum to the prior report explaining the assessment regarding whether it is at least as likely as not that the Veteran has a hearing loss in the right ear that is related to or had its onset in service.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  

Based on a review of the claims folder, the examiner should comment as to whether it is at least as likely as not that any hearing loss disability had an onset in service, or is causally related to military service, to include injury due to loud noise exposure experienced therein.  

Please acknowledge and discuss the Veteran's competent report of in-service noise exposure including due to weapons-related noise exposure, and of the onset of his hearing loss, and explain the reasons for your conclusions.  

Regarding the basis for that opinion, the examiner must comment on the likelihood that the loud noises experienced during service including duties associated with weapons fire, resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the military service noise exposure, then the examiner should comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.  

All findings and conclusions should be set forth in a legible report.

6.  Then afford the Veteran an appropriate VA examination to determine the nature, extent, and severity of his service-connected disabilities and their impact, singly and collectively, on the Veteran's ability to work.  The claims files should be made available to and reviewed by the examiner.  

The examiner should conduct any appropriate tests and studies in order to render an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  His service-connected disabilities currently consist of the (A) spinal stenosis of the lumbar spine, (B) right lower extremity radiculopathy  associated with spinal stenosis of the lumbar spine, (C)  left lower extremity radiculopathy associated with spinal stenosis of the lumbar spine, and (D) right ear hearing loss.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

7.  Adjudicate whether entitlement to service connection for tinnitus is warranted and then readjudicate the claims of entitlement to service connection for right ear hearing loss and to a TDIU.  If any benefit sought remains denied, the Veteran and his attorney must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


